Hugh L. Hooker Chief Compliance Officer, Corporate Secretary, Associate General Counsel Petro-Canada 37th Floor, 150 - 6th Avenue S.W. Calgary, Alberta T2P 3E3 Telephone (403) 296-7778 Facsimile (403) 296-4910 E-mail: hhooker@petro-canada.ca July 27th, 2007 United States Securities and Exchange Commission 100 F Street, N.E. Washington DC 20549 - 7010 Attention: Mr. Karl Hiller, Branch Chief Division of Corporation Finance Dear Sir: Re Petro-Canada Form 40-F for the Fiscal Year Ended December 31, 2006 Filed March 29, 2007 Your file number 001-13922 This is to confirm receipt of the follow-up letter of July 3rd, 2007 from Mr. Karl Hiller, Branch Chief, to Harry Roberts, Executive Vice President and Chief Financial Officer, Petro-Canada, seeking further clarification following Petro-Canada’s letter dated June 14th, 2007. We are responding to questions raised in your latest letter and for ease of reference we have restated your questions from that letter. SEC Questions Form 40-F for the Fiscal Year Ended December 31, 2006 General We note your comment that the June 14th, 2007 letter should have been filed on EDGAR, and we confirm that this was done immediately upon receipt of your letter. We apologize for the oversight. This letter, along with all further correspondence during this review, will also be filed on EDGAR. Description of Business, page 8 Reserves, page 41 SEC Comment #1: We note that you have not complied with prior comment 1, in which we had asked you to disclose the extent to which your reserve replacement figures are based on discoveries, extensions and improved recovery, as opposed to revisions of prior estimates, and sales and purchases of in-place proved reserves. We do not find your distinction between gross and net additions to be sufficiently meaningful. The schedule submitted with your response is not legible. We reissue prior comment 1. Petro-Canada Response As discussed in our June 14th letter, Petro-Canada (or “the Company”) believes that the reserve replacement indicator should include all reserve categories as this more accurately reflects the Company’s overall performance over time. The Company’s replacement figures were therefore calculated using all categories mentioned in your comment, specifically: Revisions of previous estimates, Improved recovery, Purchases of minerals in place, Extensions and discoveries, Production, and Sales of Minerals in place. On a go forward basis, Petro-Canada would propose the following paragraph in its future Reserves Replacement discussion: “Reserves Replacement Petro-Canada’s reserves objective is to fully replace proved reserves over a five-year period. In 2007, the Company replaced x% (before royalties) and x% (after royalties) of its production on a proved reserves basis, compared with 134% (before royalties) and 168% (after royalties) in 2006. The Company’s five year proved replacement ratio was x% (before royalties) and x% (after royalties) at year-end 2007. The reserves replacement ratio is calculated by dividing the proved reserve additions in the year, which includes revisions of previous estimates, improved recovery, purchases of minerals in place, extensions and discoveries, production, and sales of minerals in place, as the numerator, by the sales volume for the same year as the denominator (please see page xx for the details of the reserves associated with each category). The reserves replacement ratio is a general indicator of the Company’s reserves growth. It is only one of a number of metrics that can be used to analyze a company’s upstream business. These reserve replacement ratios include both oil and gas activities as well as the oil sands mining activity. There is no assurance Petro-Canada will successfully replace reserves that are produced in any given year.” Our disclosure in the reserves tables in Form 40-F already show the size of each element contributing to the changes in reserves and the reserves replacement ratio. We believe that the total effect of these changes is the key information element. However, if interested people wish to drill down to a level of greater detail, we provide the information to allow that. We have included, for your information only, tables in Attachment 1 that reconcile the reserve replacement ratio with the reserve tables in Form 40-F. (We would suggest these tables be printed on 8 ½ X 14” paper for ease of reference.) These tables also indicate the percent of the reserve replacement ratio associated with revisions of previous estimates, sales, purchases, and discoveries, extensions and improved recovery. Although we have provided this detailed information at your request, we believe that it is at a level of detail beyond that used by most people interested in our disclosure. Exhibit 99.1 Financial Statements Note 27 - Generally Accepted Accounting Principles in the United States, page 30 Interest Capitalization, page 31 SEC Comment #3: We have read the disclosure you have proposed in response to prior comment 3, regarding your policy for capitalizing interest costs. Please include details sufficient to understand how your U.S. GAAP policy compares to the requirements of SFAS 34. Please also identify the specific Canadian GAAP literature aligned with your debt-to-equity ratio approach. We reissue prior comment 3. Petro-Canada Response In preparing future descriptions of our GAAP difference, we will expand our disclosure to read: “United States GAAP requires that interest be capitalized as part of the cost of certain assets while they are being prepared for their intended use. The Company capitalizes interest attributable to the construction of major new facilities under both Canadian and United States GAAP, but uses different capitalization methodologies under each. Under both Canadian and United States GAAP, the Company capitalizes interest until the facilities are substantially complete using the weighted-average interest rate on all borrowings. Under both Canadian and United States GAAP, capitalized interest cannot exceed the actual interest incurred. For Canadian GAAP, the Company capitalizes interest using the Company’s average corporate debt to equity ratio whereas under United States GAAP the Company must use all debt.” While Canadian GAAP permits entities to capitalize interest on property, plant and equipment that is constructed or developed over time (see Canadian Institute of Chartered Accountants Handbook Section 3061 paragraph 23), it does not prescribe a methodology for calculating the amount of interest to capitalize. Canadian issuers are allowed to exercise judgment in choosing an appropriate methodology. As such, Petro-Canada has chosen to capitalize interest using our corporate debt to equity ratio. Exhibit 99.2 Management’s Discussion and Analysis Liquidity and Capital Resources, page 12 SEC Comment #4 We note your response to prior comment 4, concerning your non-GAAP measures labeled as “cash flow” and “cash flow from continuing operations”. We understand that you propose to re-label the measures presently identified as “cash flow” with the alternate label of “cash flow before changes in non-cash working capital”. However, this does not convey the point that changes to the working capital accounts which result from cash transactions are not reflected in your measure (e.g. collecting receivables, paying liabilities); while reflecting in your measure non-cash events, such as sales that have not been collected, and expenses that have not been paid. Further, you have not explained how you would remedy the problem with your labeling of the other non-GAAP measure, currently identified as “cash flow from continuing operations” on page 12. We reissue prior comment 4. Petro-Canada Response In future filings, we will not use the non-GAAP measures labeled as “cash flow” or “cash flow from continuing operations” in our Management’s Discussion and Analysis. We will use the GAAP measures “cash flow from operating activities”, “cash flow from continuing operating activities”, and “cash flow from discontinued operating activities”, each of which include changes in non-cash working capital items. If after having reviewed our responses you have any further comments or questions, please call me. Petro-Canada confirms that: Petro-Canada is responsible for the adequacy and accuracy of the disclosures in its filing; SEC staff comments or changes to disclosure in response to SEC staff comments do not foreclose the SEC from taking any action with respect to our filing; and Petro-Canada may not assert SEC staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Yours truly, /s/ Hugh L. Hooker Hugh L. Hooker cc: EFH Roberts, Petro-Canada Attachment 1 Reserve Replacement Ratio Reconciliation to Reserve Tables in Form 40-F Upstream The following tables show, for the years indicated, Petro-Canada's estimates of proved reserves before royalties:Table 1- Oil and Gas Activities; Table 2 - Oil Sands Mining; Table 3 - Total of Oil and Gas Activities and Oil Sands Mining Proved Developed and Undeveloped Rserves Before Royalties 1 (Crude oil and NGL in MMbbls; natural gas in Bcf)(Page 44 Form 40-F) TABLE 1 Oil and Gas Activities TABLE 24 Oil Sands Mining TABLE 3 Total Oil and Gas Activities and Oil Sands Mining International North America North American Natural Gas Northwest Europe North Africa/Near East2 Northern Latin America Subtotal Western Canada U.S. Rockies East Coast Oil Oil Sands Subtotal Total Syncrude Mining Operation Total Crude oil and NGL Natural gas Crude oil and NGL Natural gas Natural gas Crude oil and NGL Natural gas Crude oil and NGL Natural gas Crude oil and NGL Natural gas Crude oil Bitumen Crude oil, NGL and bitumen Natural gas Crude oil, NGL and bitumen Natural gas Synthetic crude oil Crude oil and equivalents Total MMboe Reserve Replacement Percent of Total Additions Beginning of year 2005 148 131 210 39 265 358 435 38 1,950 6 88 68 - 112 2,038 470 2,473 331 801 1,213 Revisions of previous estimates 2 4 29 (14) - 31 (10) 5 (36) 2 22 68 8 83 (14) 114 (24) 20 134 130 75% Sale of reserves in place - Purchase of reserves in place 5 4 - - - 5 4 - 5 4 - 5 6 3% Discoveries, extensions andimproved recovery - - 3 - - 3 - 4 44 - - 23 - 27 44 30 44 - 30 37 22% Production (12) (24) (42) (9) (26) (54) (59) (5) (229) (1) (14) (27) (8) (41) (243) (95) (302) (9) (104) (154) End of year 2005 143 115 200 16 239 343 370 42 1,729 7 96 132 - 181 1,825 524 2,195 342 866 1,232 111% 100% Revisions of previous estimates 13 (6) (2) - (1) 11 (7) 1 (47) 2 64 18 165 186 17 197 10 14 211 213 126% Sale of reserves in place - (2) (46) (15) - (46) (17) - (1) - (1) (46) (18) - (46) (49) -29% Purchase of reserves in place - 1 - 1 - 1 - - 0 0% Discoveries, extensions andimproved recovery - 27 - 27 - 27 - - 5 3% Production (12) (23) (18) - (23) (30) (46) (4) (209) (1) (15) (27) (8) (40) (224) (70) (270) (11) (81) (126) End of year 2006 144 84 134 1 215 278 300 39 1,500 8 145 123 157 327 1,645 605 1,945 345 950 1,274 134% 100% Additions for previous 5 yrs (2002 - 2006) Revisions of previous estimates 44 32 97 (22) (34) 141 (24) 8 ( 110) 4 86 199 151 362 ( 24) 503 (48) 85 588 580 48% Sale of reserves in place (7) (52) (15) (52) (22) ( 8) ( 32) ( 8) ( 32) (60) (54) (60) (69) -6% Purchase of reserves in place 153 166 269 78 346 422 590 35 6 109 6 144 428 734 428 550 45% Discoveries, extensions and improved recovery 10 22 3 6 13 28 12 578 23 35 578 48 606 48 149 12% Production (63) (129) (194) (40) (93) (257) (262) (27) (1,199) (2) (36) (141) (27) ( 197) (1,235) (454) (1,497) (50) (504) (754) 160% 100% “The reserve replacement ratio is calculated by dividing the proved reserve additions, which includes Revisions of previous estimates, Improved recovery, Purchases of mineral in place, Extensions and discoveries, Production, Sales of minerals in place, as the numerator, by the sales volume for the year as the denominator.” Upstream The following tables show, for the years indicated, Petro-Canada's estimates of proved reserves after royalties:Table 1- Oil and Gas Activities; Table 2 - Oil Sands Mining; Table 3 - Total of Oil and Gas Activities and Oil Sands Mining Proved Developed and Undeveloped Reserves After Royalties 1 (Crude oil and NGL in MMbbls; natural gas in Bcf)(Page 45 Form 40-F) TABLE 1 Oil and Gas Activities TABLE 23 Oil Sands Mining TABLE 3 Total Oil and Gas Activities and Oil Sands Mining International North America North American Natural Gas Northwest Europe North Africa/Near East2 Northern Latin America Subtotal Western Canada U.S. Rockies East Coast Oil Oil Sands Subtotal Total Syncrude Mining Operation Total Crude oil and NGL Natural gas Crude oil and NGL Natural gas Natural gas Crude oil and NGL Natural gas Crude oil and NGL Natural gas Crude oil and NGL Natural gas Crude oil Bitumen Crude oil, NGL and bitumen Natural gas Crude oil, NGL and bitumen Natural gas Synthetic crude oil Crude oil and equivalents Total Mmboe Reserve Replacement Percent of Total Additions Beginning of year 2005 148 131 144 13 225 292 369 30 1,508 4 73 61 - 95 1,581 387 1,950 287 674 999 Revisions of previous estimates 1 5 28 (6) (1) 29 (2) 5 (28) 7 18 57 8 77 (10) 106 (12) 9 115 113 76% Sale of reserves in place - Purchase of reserves in place 5 3 - - - 5 3 - 5 3 - 5 6 4% Discoveries, extensions and improved recovery - - 2 - - 2 - 3 34 - - 20 - 23 34 25 34 - 25 31 Production (12) (24) (22) (2) (21) (34) (47) (4) (175) (6) (12) (25) (8) (43) (187) (77) (234) (9) (86) (125) End of year 2005 142 115 152 5 203 294 323 34 1,339 5 79 113 - 152 1,418 446 1,741 287 733 1,023 119% 100% Revisions of previous estimates 13 (6) 28 10 (2) 41 2 1 (43) 2 55 10 159 172 12 213 14 12 225 227 122% Sale of reserves in place - (2) (42) (15) - (42) (17) - (1) - (1) (42) (18) - (42) (45) -24% Purchase of reserves in place - 1 - 1 - 1 - - 0 0% Discoveries, extensions and improved recovery 34 - 21 - 21 - 21 - - 4 2% Production (12) (23) (16) - (12) (28) (35) (3) (166) (1) (12) (25) (8) (37) (178) (65) (213) (10) (75) (111) End of year 2006 143 84 122 - 189 265 273 32 1,151 6 122 98 151 287 1,273 552 1,546 289 841 1,099 168% 100% Additions for previous 5 yrs (2002 - 2006) Revisions of previous estimates 44 33 97 4 (29) 141 8 8 ( 109) 9 62 172 146 335 ( 47) 476 (39) 65 541 535 52% Sale of reserves in place (7) (45) (15) (45) (22) ( 7) ( 25) ( 7) ( 25) (52) (47) (52) (60) -6% Purchase of reserves in place 152 165 170 19 292 322 476 27 4 90 4 117 326 593 326 425 42% Discoveries, extensions and improved recovery 10 22 2 5 12 27 10 445 20 30 445 42 472 42 121 12% Production (63) (129) (109) (8) (79) (172) (216) (21) (923) (7) (30) (134) (27) ( 189) ( 953) (361) (1,169) (48) (409) (604) 169% 100% “The reserve replacement ratio is calculated by dividing the proved reserve additions, which includes Revisions of previous estimates, Improved recovery, Purchases of mineral in place, Extensions and discoveries, Production, Sales of minerals in place, as the numerator, by the sales volume for the year as the denominator.
